Citation Nr: 1048177	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-23 172A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ear disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran (appellant) had active service in the United States 
Army from January 1978 to July 1978.  She subsequently was a 
member of the Army Reserve from September 1979 to September 1985, 
with verified and unverified periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a November 2008 rating decision issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the appellant's bilateral ear disorder 
service connection claim was originally denied in a July 1984 
rating decision; the appellant was notified of the denial that 
same month, and she did not appeal the decision.  The July 1984 
RO decision represents the last final action on the merits of 
that claim, Glynn v. Brown, 6 Vet. App. 523 (1994), and also 
represents the last final decision on any basis as to the issue 
of whether the appellant has met the criteria for entitlement to 
service connection for a bilateral ear disorder.  Evans v. Brown, 
9 Vet. App. 273 (1996).  

As reflected in the July 2009 Statement of the Case (SOC), the RO 
apparently reopened the claim as it engaged in a de novo review 
of the bilateral ear disorder claim.  However, before reaching 
the merits of the Veteran's claim for service connection for a 
bilateral ear disorder, the Board must first rule on the matter 
of the reopening of the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it is proper 
for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 
1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Therefore, the bilateral ear service 
connection issue on appeal is as listed on the first page, above.

The Board recognizes that the RO up to the present has developed 
and adjudicated the third claim as it was framed by the Veteran, 
i.e., a claim seeking service connection for PTSD.  However, she 
also mentioned a diagnosis of depression.  While this appeal was 
pending, the U.S. Court of Appeals for Veterans Claims (Court) 
held that the scope of a mental health disability claim includes 
any mental disability which may reasonably be encompassed by the 
claimant's description of the claim, the reported symptoms, and 
any other pertinent information of record, not merely the 
diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (per curiam).  In compliance with the Court's 
holding in Clemons, the Board has recharacterized the issue as 
reflected on the first page, above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

Under 38 C.F.R. § 19.29, a Statement of the Case (SOC) must 
contain a summary of the evidence in the case relating to the 
issue or issues with which the appellant or representative has 
expressed disagreement; a summary of the applicable laws and 
regulations, with appropriate citations and a discussion of how 
such laws and regulations affect the determination; and the 
determination of the agency of original jurisdiction on each 
issue and the reasons for each such determination with respect to 
which disagreement has been expressed.  The Board notes that the 
SOC dated in April 2009 contains no analysis for any one of the 
three issues on appeal; the July 2009 SOC does contain some 
analysis, but there is no discussion of the need for new and 
material evidence in regard to the bilateral ear disorder issue.  
Also, neither of the SOCs nor the September 2009 Supplemental 
Statement of the Case (SSOC) provided the Veteran with notice of 
38 C.F.R. § 3.156.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the claimant 
of the evidence and information needed to establish entitlement 
to the underlying claim for the benefit sought by the claimant. 
The Court further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

The Board finds that the procedural flaws in the handling of the 
appellant's bilateral ear disorder service connection claim have 
resulted in the creation of prejudice to the appellant that 
forestalls proceeding with the issuance of a final decision.  As 
there was no mention of the statutory or regulatory requirements 
for new and material evidence in the documents sent to the 
appellant during the course of her appeal, she must be provided 
with such notice while the appeal is in remand status.  38 C.F.R. 
§§ 19.29, 19.31; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection for a neurological disorder (to include 
tinnitus as an organic disease of the nervous system) may be 
established based upon a legal presumption by showing that the 
disability was manifested to a compensable degree within one year 
from the date of separation from service.  38 U.S.C.A. §§ 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Tinnitus has been variously defined.  It is "a sensation of 
noise (as a ringing or roaring) that is caused by a bodily 
condition (as wax in the ear or a perforated tympanic 
membrane").  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is 
a noise in the ears, such as ringing, buzzing, roaring, or 
clicking.  YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a 
ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 
471, 472 (1995).  "Tinnitus can be caused by a number of 
conditions, including injuries, acute diseases, and drug 
reactions [but] disablement from tinnitus does not depend on its 
origin."  59 Fed. Reg. 17,297 (April 12, 1994).

Lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. 
§ 3.159(a)(2).  In this regard, the Court has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See 
also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009) 

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Furthermore, in Charles v. Principi, 16 Vet. App. 370, 374-375 
(2002), the Court specifically held that tinnitus is a condition 
which is capable of lay observation.  See also Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).

The Board notes that once VA provides an examination in a service 
connection claim, the examination must be adequate or VA must 
notify the veteran why one will not or cannot be provided.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical 
opinion that clearly addresses the relevant facts and medical 
science, the Board is left to rely on its own lay opinion, which 
it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 
120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court 
found that a medical examination was inadequate because the 
examiner did not provide an etiological opinion and did not 
review prior medical records.  It is incumbent upon the rating 
board to return an examination report as inadequate if it does 
not contain sufficient detail.  38 C.F.R. § 4.2.  

In this case, the appellant was afforded an audiological 
examination in October 2008.  The examining audiologist rendered 
an opinion about the medical status of the appellant's inner 
ears, although it is unclear how such a determination falls 
within the expertise of an audiologist.  On the other hand, the 
audiologist did not address the question of whether or not the 
appellant's current complaints of tinnitus could be etiologically 
related to the May 1982 incident which occurred while the 
appellant was flying to her ACDUTRA duty station.  

In Savage v. Shinseki, No. 09-4406 (Nov. 3, 2010), the Court held 
that, in some circumstances, VA has a duty to return for 
clarification unclear or insufficient examination reports, even 
when they do not originate from VA medical personnel.  In 
particular, such clarification should be obtained where the 
missing evidence bears greatly on the probative value of the 
examination report.  Here, clarification is needed concerning the 
etiology of the appellant's tinnitus.

On remand, these deficiencies must be rectified.

Turning to the remaining claim, the Board will ask for the AMC/RO 
to attempt to develop the record further as will be explained 
below.  Review of the evidence of record reveals that not all of 
the appellant's service personnel records are included in the 
claims file.  The current evidence of record does not include her 
written evaluation reports for any period.  On remand, all 
outstanding service personnel records should be obtained and 
associated with the claims file.

The appellant is seeking service connection for PTSD based on an 
in-service sexual assault.  In such a claim, evidence from 
sources other than the Veteran's records may corroborate her 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 C.F.R. 
§ 3.304(f)(3).

Additionally, evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  Id.  The Board notes that the appellant's request for a 
hardship discharge was denied in June 1978, and that she became 
pregnant in May or June of 1978.  To date, the significance of 
these facts vis-à-vis verifying a stressor has not been explored.

Furthermore, pertinent provisions of Manual M21-1MR specifically 
address the types of documentation that may be used to 
corroborate the occurrence of a stressor where the alleged 
stressor event is physical or sexual assault.  See Cohen, 10 Vet. 
App. at 128; M21-1MR, Part III, Subpart iv, Chapter 4, Section H 
(Change date August 2006); see also YR v. West, 11 Vet. App. 393, 
399 (1998).  The Court, in Patton v. West, 12 Vet App 272 (1999), 
has highlighted the importance of the RO following the more 
particularized requirements delineated in Manual M21-1 for 
personal-assault PTSD claims.  It is not clear that the AMC/RO 
has achieved the level of development required by the Court's 
holding in Patton.

The appellant referred to receiving VA treatment for her claimed 
psychiatric trauma in her July VA Form 9.  The RO did not obtain 
those records.  On remand, the appellant's mental health 
treatment records from all sources should be identified and 
obtained, with assistance from the appellant as required.

The Board notes that a claimant, in pursuing her appeal, has some 
responsibility to cooperate in the development of all facts 
pertinent to his claim, and the duty to assist is not a "one-way 
street" as observed in Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  This includes providing requested information.  To date, 
the claims file does not contain any information about the 
claimed sexual assault, other than that it involved a rape.  On 
remand, the appellant must provide details about the incident 
such as when (date) and where (place) the rape took place.

These considerations require the gathering of medical records and 
further investigation by medical professionals, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  In addition, the duty to assist includes obtaining 
medical records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Court has stated that the Board's task 
is to make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, 
where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

To ensure that VA has met its duty to assist in developing the 
facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED to the AMC/RO for 
the following:

1.  Assure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, the implementing regulations found at 
38 C.F.R. § 3.159, and any other applicable 
legal precedent, to include the Kent decision, 
has been completed.  In particular, an SSOC 
containing the text of 38 C.F.R. § 3.156 should 
be issued.

2.  Search, at NPRC or other appropriate 
sources, for the rest of the Veteran's 
service personnel records from the Official 
Military Personnel File (OMPF).  In 
particular, the Veteran's narrative 
performance evaluation reports should be 
obtained.

3.  With assistance from the appellant as 
needed, obtain the records from her current 
mental health care provider(s) (VA, Vet 
Center, or private) and associate them in the 
claims file.  To the extent an attempt to 
obtain any of these records is unsuccessful, 
the claims file should contain documentation 
of the attempts made.  The appellant should 
also be informed of the negative results and 
be given opportunity to secure the records.

4.  Ask the VA audiologist who conducted 
the October 2010 VA audiometric examination 
to state whether the Veteran's tinnitus is 
related to any incident of military 
service, including the May 1982 flying 
incident, and to state the reasons for such 
an opinion.  The opinion should include a 
discussion of the effect and significance, 
if any, of post-service noise exposure, as 
well as the clinical significance of all 
relevant testing of record.  (If the 
October 2010 examining audiologist is 
unavailable, ask another audiologist to 
answer the questions.)

Note:  In assessing the relative likelihood as 
to origin and etiology of the bilateral tinnitus 
specified above, the audiologist should apply 
the standard of whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that any claimed disorder is 
causally or etiologically related to the 
Veteran's active service, or whether such a 
causal or etiological relationship is unlikely 
(i.e., less than a 50 percent probability), with 
the rationale for any such conclusion set out in 
the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within the 
realm of medical possibility, but rather that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.  

If any opinion and supporting rationale cannot 
be provided without invoking processes relating 
to guesses or judgment based upon mere 
conjecture, the audiologist should clearly and 
specifically so specify in the report, and 
explain why this is so.  In this regard, if the 
audiologist concludes that there is insufficient 
information to provide an etiologic opinion 
without result to mere speculation, the 
audiologist should state whether the inability 
to provide a definitive opinion was due to a 
need for further information (with said needed 
information identified) or because the limits of 
medical knowledge had been exhausted regarding 
the etiology of the Veteran's tinnitus.  See 
Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Request from the appellant a comprehensive 
statement of the circumstances of the claimed 
rape, as well as of potential alternative 
sources for supporting evidence.  The RO inquiry 
should include possible sources listed in M21-
1MR, part III.  The appellant should be advised 
that this information is vitally necessary to 
obtain supportive evidence of the stressful 
event(s) and that she must be as specific as 
possible because without such details an 
adequate search for verifying information cannot 
be conducted.

6.  Thereafter, request any supporting 
evidence from alternative sources 
identified by the appellant.  The AMC/RO 
should determine whether any of the 
individuals named by the appellant in the 
claims file as having knowledge of the 
alleged events can be located through VA or 
service sources.  If any of them can be 
located, the AMC/RO should offer to forward 
a letter from the appellant to such 
individuals for the purpose of obtaining a 
statement concerning their knowledge of the 
alleged stressor events.  

7.  Then review the file and prepare a 
summary including all associated documents 
and then make a specific determination, in 
accordance with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
appellant was exposed to a stressor, or 
stressors, in service, and, if so, the 
nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the AMC/RO 
should address any credibility questions 
raised by the record.

8.  After completing any additional 
notification and/or development action 
deemed warranted by the record, schedule 
the appellant for a VA psychiatric 
evaluation to determine the nature, onset 
date and etiology of any current 
psychiatric or psychological pathology and 
specifically to determine whether PTSD is 
present, and, if so, whether it is linked 
to the appellant's in-service stressor(s).  
The claims file, to include a copy of this 
Remand, must be made available to the 
examiner for review in connection with the 
examination.  An opinion in response to 
the questions below should be obtained 
even if the appellant does not report 
for the examination.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The AMC/RO must specify 
for the examiner the stressor or stressors 
that it has determined are established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether appellant was exposed to a stressor 
in service.

The examining psychiatrist, after 
examination of the appellant and review of 
her entire medical history, to include in-
service and post-service medical reports, 
should provide an opinion as to the 
diagnosis and etiology of any psychiatric 
disorder found.  The examiner should also 
reconcile all psychiatric diagnoses 
documented in the appellant's records and 
provide a current psychiatric diagnosis.  
The psychiatrist should also offer an 
opinion as to the onset date of the 
appellant's psychiatric condition(s), if 
any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service, to the extent possible, 
the psychiatrist should indicate the 
historical degree of impairment due any 
psychiatric disorder found to be related to 
service, as opposed to that due to other 
psychiatric disorders, personality defects 
and/or non-service-connected physical 
disabilities. 

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during her active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of such 
causes or to some other cause or causes.  
The psychiatrist should identify all 
psychiatric conditions which have been 
present and distinguish conditions which 
are acquired from conditions which are of 
developmental or congenital origin, if any.  
The opinion should reflect review of 
pertinent material in the claims file.  The 
psychiatrist should integrate the previous 
psychiatric findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the appellant's 
psychiatric status.  If there are different 
psychiatric disorders, the psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated with 
each of the disorders.  The findings of all 
pertinent psychological and 
neuropsychological testing should be 
discussed.  

If a diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The examiner 
should also describe which stressor(s) the 
appellant re-experiences and how she re-
experiences them.  All tests including 
psychological testing and evaluation such 
as the Minnesota Multiphasic Personality 
Inventory (MMPI) are to be accomplished if 
deemed necessary.  If there are no 
stressors, or if PTSD is not found, that 
matter should also be specifically set 
forth.

Specifically, the examiner must address 
these questions:

a.  Is the appellant's current 
psychiatric pathology causally or 
etiologically related to her period of 
military service or to some other 
cause or causes?  (It is not necessary 
that the exact causes - other than 
apparent relationship to some incident 
of service - be delineated.)

b.  Is the appellant's current 
psychiatric pathology related to any 
symptoms or signs she may have 
manifested in service (January 1978 to 
July 1978)?  The request for a 
hardship discharge, the 1978 pregnancy 
and marriage, the April 1979 divorce 
and the September 1979 USAR enlistment 
should be discussed.

c.  Is the appellant's current 
psychiatric pathology is related to 
symptoms and signs that were 
manifested within one year after her 
service separation in July 1978?

Note:  In assessing the relative likelihood 
as to origin and etiology of any psychiatric 
conditions specified above, the examiner 
should apply the standard of whether it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that the claimed 
disorder is causally or etiologically related 
to the Veteran's active service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the 
psychiatrist should clearly and 
specifically so specify in the report, and 
explain why this is so.  In this regard, if 
the psychiatrist concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the psychiatrist should state 
whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's psychiatric pathology.  See Jones 
v. Shinseki, 23 Vet. App. 382 (2010).

9.  Then review the claims file to ensure 
that all development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If a report does 
not include fully detailed descriptions of 
all pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the providing examiner 
for corrective action.  To help avoid 
future remand, the AMC/RO must ensure that 
all requested actions have been 
accomplished (to the extent possible) in 
compliance with this Remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

10.  After all appropriate development has been 
accomplished, review the record, including any 
newly acquired evidence, and readjudicate the 
issues on appeal.  The readjudication should 
reflect consideration of all the evidence of 
record and be accomplished with application of 
all appropriate legal theories.

11.  If any benefit sought on appeal remains 
denied, provide the Veteran and her 
representative a Supplemental Statement of the 
Case, containing notice of all relevant actions 
taken on the claims for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal.  Appropriate time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

